            Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                 ________________________________________
                                  :
NATHAN MILLER                     :
                      Plaintiff   :
     v.                           :
                                  :     Civil Action No. _________________
AMAZON.COM SERVICES, INC. and     :
QUEST DIAGNOSTICS CLINICAL        :
 LABORATORIES, INC.               :
                      Defendants :
                 ________________________________________


                                     CIVIL COMPLAINT

       Plaintiff, Nathan Miller, by and through his attorneys, The Derek Smith Law Group, PLLC,

hereby bring this civil action for violations of Pennsylvania’s Medical Marijuana Act (“MMA”),

35 P.S. §10231.2103; breach of the implied covenant of good faith and fair dealing, violation of

public policy, intrusion on seclusion, and civil conspiracy against Defendants, Amazon.com

Services, Inc. and Quest Diagnostics Clinical Laboratories, Inc. with regard to the July 21, 2020

termination of Plaintiff’s employment on the basis of an alleged failed drug test. Plaintiff alleges

and avers in support thereof:

                                              Parties

       1.      Plaintiff, Nathan Miller, is an adult male individual who, at all times relevant,

suffers/suffered from mental health conditions that required the taking and use of medical

marijuana, and Plaintiff is/was certified and licensed in the Commonwealth of Pennsylvania to use

medical marijuana, and was employed by Amazon.com Services, Inc. working at a Carlisle,

Pennsylvania facility as a Picker.
            Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 2 of 10




       2.      Defendant, Amazon.com Services, Inc. (“Amazon”), is an entity, organization,

and/or Limited Liability Company incorporated in the State of Delaware and headquartered out of

Seattle, Washington, and at all times relevant, has had offices in the Eastern District of

Pennsylvania and thus duly exists under the laws of the Commonwealth of Pennsylvania. At all

times relevant, Defendant Amazon employed Plaintiff.

       3.      Defendant, Quest Diagnostics Clinical Laboratories, Inc. (“Quest”), is an entity,

organization, and/or corporation incorporated in the State of Delaware with headquarters in

Secaucus, New Jersey, and has offices in the Eastern District of Pennsylvania and thus duly exists

under the laws of the Commonwealth of Pennsylvania. Defendant Quest provides medical services

on behalf of employers, including Defendant Amazon, and is expected to be held to a medical

standard of care with regard to treatment, care, and the dissemination of private information.

       4.      Defendant Amazon and Defendant Quest (hereinafter jointly and/or individually

referred to as “Defendants”) agreed, accepted, adopted, acquiesced, and/or were otherwise bound

by the actions and omissions of its owners, officers, managers, supervisors, employees,

contractors, and agents acting and working within the scope of his or her authority.

                                     Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction under diversity of citizenship jurisdiction,

28 U.S.C. §1332, which is vested in this Court for matters involving citizens of different States

when the amount in controversy exceeds the sum or value of $75,000.

       6.      Venue is appropriate before this Court as Defendants reside and regularly conduct

business in the Eastern District of Pennsylvania (i.e. Berks, Bucks, Chester, Delaware, Lancaster,

Lehigh, Montgomery, Northampton, and Philadelphia).




                                                 2
             Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 3 of 10




                                    Summary of Relevant Facts

        7.      Plaintiff, Nathan Miller, worked from April 16, 2020 to July 21, 2020 for Defendant

Amazon as a Seasonal Fulfillment Associate, which is/was a full-time Picker position working

third shift (6:15 P.M. to 4:45 A.M., Sunday through Wednesday) at Defendant Amazon’s

Fulfillment Center in Carlisle, Pennsylvania, which earned Plaintiff $15.05 an hour.

        8.      Plaintiff suffers from mental health conditions including anxiety and depression,

and most severely chronic Post Traumatic Stress Disorder, which require him to take medical

marijuana, and Plaintiff has a valid certification and license to take medical marijuana.

        9.      At all times, Plaintiff informed his direct supervisor Justin Segal, and assistant

supervisors Samson and Casper, that he has a license for medical marijuana.

        10.     At all times as a Picker, Plaintiff consistently scored in excess of his pick rate or

quota, and thus was qualified for his position and employment with Defendant Amazon.

        11.     Plaintiff was not required to use machinery or heavy equipment of any kind.

        12.     In July 2020, Plaintiff applied for a full-time position, which would result in an

increase in pay and benefits (which Plaintiff was on the verge of receiving), but prior to hire or

transfer to a full-time position, Plaintiff had to take a drug test.

        13.     The drug test was administered by Defendant Quest on Defendant Amazon’s

Carlisle facility premises and upon arriving, Plaintiff informed the Defendant Quest employee and

a Defendant Amazon Human Resources employee that he is a licensed user of medical marijuana

and Plaintiff showed his license, at that time.

        14.     Throughout the examination process Plaintiff continuously informed each and

every person with whom he interacted that he is/was licensed for medical marijuana and that

marijuana would show up in his test. Plaintiff also showed his license to use marijuana.




                                                    3
           Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 4 of 10




        15.     On July 21, 2020, Plaintiff received a phone call from Anthony of Defendant

Amazon’s Human Resources department, and Anthony informed Plaintiff that Plaintiff had failed

the drug test, due to marijuana, and was terminated.

        16.     Plaintiff informed Anthony that he has a license for medical marijuana but Anthony

informed Plaintiff the termination was already processed in the system, the information was with

the corporate office, and there was nothing “they” could do to reverse the decision.

        17.     Plaintiff took every step necessary and required to protect himself from a wrongful

termination, but was terminated anyway as a result of intentional discrimination.

        18.     Defendant Amazon represents itself as being medical marijuana friendly, however,

in the case of Plaintiff, and potentially others, that is not true.

                                    Administrative Investigation

        19.     Plaintiff initially filed a Charge of Discrimination with the Pennsylvania Human

Relations Commission about his termination, and an investigation was briefly conducted.

        20.     In the Administrative Investigation, Defendant Amazon submitted a Position

Statement that claimed Plaintiff underwent the drug test on or about July 14, 2020; the test result

came back positive on July 19, 2020; and, per procedure a Medical Review Officer (“MRO”) of

Defendant Amazon “attempted to contact” Plaintiff on July 19, 2020 for an explanation of the test

results but when no response was forthcoming, the decision to terminate was made by Defendant

Amazon Human Resources on July 21, 2020.

        21.     Defendant Amazon claimed per this procedure, Defendant Quest is to take no notice

of a license or certification to use medical marijuana and that proof befalls on the employee to do

so when called by the MRO about a positive drug test.




                                                    4
          Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 5 of 10




       22.     In contrast to the foregoing, Plaintiff has documentary evidence that the drug test

was on July 21, 2020 at 6:00 P.M.; that Plaintiff called Defendant Amazon on July 21, 2020 and

July 22, 2020; and, that Plaintiff was terminated effective July 22, 2020.

       23.     Furthermore, accepting Defendants foregoing procedure as true, Plaintiff further

alleges that this procedure and the involvement of an MRO violates medical privacy considerations

and intentionally or disparately impacts employees, including those using medical marijuana, as it

wrongly subjects employees to termination, claims of failed drug tests, exposure of medical

conditions, and other embarrassment, humiliation, and harms.

                                        COUNT ONE
                           Violation of the Medical Marijuana Act
                Pennsylvania’s Medical Marijuana Act, 35 P.S. §10231.2103(b)
                                   Plaintiff v. Defendants

       24.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       25.     At all times relevant, Plaintiff was a qualified employee of Defendant Amazon and

Defendant Amazon was an employer of Plaintiff.

       26.     Defendant Quest acted in concert, conspiracy, and/or in furtherance of Defendant

Amazon’s actions in direct violation of Pennsylvania’s Medical Marijuana Act.

       27.     At all times, Defendants were aware of Plaintiff’s status as a certified and licensed

medical marijuana user in the Commonwealth of Pennsylvania.

       28.     Pennsylvania’s Medical Marijuana Act provides in relevant part:


       No employer may discharge, threaten, refuse to hire or otherwise discriminate or
       retaliate against an employee regarding an employee’s compensation, terms,
       conditions, location or privileges solely on the basis of such employee’s status as
       an individual who is certified to use medical marijuana.


35 P.S. §10231.2103(b)




                                                 5
             Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 6 of 10




       29.      Defendants violated Pennsylvania’s Medical Marijuana Act by having terminated

Plaintiff for a positive drug test showing marijuana, when Defendants knew Plaintiff was a

certified and licensed medical marijuana user.

       30.      Defendants’ actions were intentional and in complete contravention of the law, all

to deprive Plaintiff of continued employment due to his use of medical marijuana.

       31.      As a direct and proximate result of Defendants’ discrimination, Plaintiff has

suffered loss of wages, including loss of back pay, loss of front pay, loss of amenities of

employment, out-of-pocket expenses, emotional damages, pain and suffering, alienation, loss of

confidence, loss of reputation, and other similar damages and harms, all to Plaintiff’s great

detriment.

       32.      Defendants’ actions were willful and wanton and thus require the imposition of

punitive damages.

       WHEREFORE, Plaintiff, Nathan Miller, hereby demands judgment in his favor and against

Defendants, Amazon.com Services, Inc. and Quest Diagnostics Clinical Laboratories, Inc., for any

and all damages deemed reasonable, necessary and just by the Court.


                                      COUNT TWO
      Breach of Contract / Breach of Implied Covenant of Good Faith and Fair Dealing
                                  Plaintiff v. Defendants

       33.      Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       34.      Defendant Amazon breached a verbal contract and/or the implied covenant of good

faith and fair dealing when it held itself out as permitting the employment of those taking medical

marijuana and then intentionally and discriminatorily terminated Plaintiff




                                                  6
          Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 7 of 10




       35.     Defendant Quest violated a verbal or written contract and/or agreement to conduct

a thorough, fair, and impartial drug test when its employees, officer, and/or examiners intentionally

misinformed and/or otherwise caused the termination of Plaintiff.

       36.     Defendant Quest breached its Hippocratic Oath when it failed or refused to take

note of Plaintiff’s status as a certified and licensed medical marijuana user, and subsequently

falsely sent Defendant Amazon (Plaintiff’s employer) notice that Plaintiff failed a drug test.

       37.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered loss

of wages, including loss of back pay, loss of front pay, loss of amenities of employment, out-of-

pocket expenses, emotional damages, pain and suffering, alienation, loss of confidence, loss of

reputation, and other similar damages and harms, all to Plaintiff’s great detriment.

       38.     Defendants’ actions were willful and wanton and thus require the imposition of

punitive damages.

       WHEREFORE, Plaintiff, Nathan Miller, hereby demands judgment in his favor and against

Defendants, Amazon.com Services, Inc. and Quest Diagnostics Clinical Laboratories, Inc., for any

and all damages deemed reasonable, necessary and just by the Court.


                                     COUNT THREE
                                 Violation of Public Policy
                Pennsylvania’s Medical Marijuana Act, 35 P.S. §10231.2103(b)
                                  Plaintiff v. Defendants


       39.     Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       40.     In the Commonwealth of Pennsylvania, it is legal to be prescribed medical

marijuana. 35 P.S. §10231.2103(b).

       41.     It also is illegal to terminate an employee or refuse to hire an employee simply

because he is prescribed medical marijuana.



                                                 7
             Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 8 of 10




       42.      Consequently, it is a violation of public policy to terminate or fail to hire an

employee because he tests positive for the use of prescribed medical marijuana.

       43.      As a direct and proximate result of Defendants’ discrimination, Plaintiff has

suffered loss of wages, including loss of back pay, loss of front pay, loss of amenities of

employment, out-of-pocket expenses, emotional damages, pain and suffering, alienation, loss of

confidence, loss of reputation, and other similar damages and harms, all to Plaintiff’s great

detriment.

       44.      Defendants’ actions were willful and wanton and thus require the imposition of

punitive damages.

       WHEREFORE, Plaintiff, Nathan Miller, hereby demands judgment in his favor and against

Defendants, Amazon.com Services, Inc. and Quest Diagnostics Clinical Laboratories, Inc., for any

and all damages deemed reasonable, necessary and just by the Court.


                                         COUNT FOUR
                                      Intrusion on Seclusion
                                      Plaintiff v. Defendants

       45.      Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       46.      In the instant case, Defendants implemented no exclusions for Plaintiff’s use of

prescribed medications and thus revealed very publicly to Plaintiff’s employer that i) he failed a

drug test or ii) he takes medical marijuana, which was very embarrassing, humiliating, aggravating

of underlying conditions, and harming to Plaintiff’s reputation.

       47.      As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered loss

of wages, including loss of back pay, loss of front pay, loss of amenities of employment, out-of-

pocket expenses, emotional damages, pain and suffering, alienation, loss of confidence, loss of

reputation, and other similar damages and harms, all to Plaintiff’s great detriment.



                                                  8
             Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 9 of 10




       48.      Defendants’ actions were willful and wanton and thus require the imposition of

Punitive Damages.

       WHEREFORE, Plaintiff, Nathan Miller, hereby demands judgment in his favor and against

Defendants, Amazon.com Services, Inc. and Quest Diagnostics Clinical Laboratories, Inc., for any

and all damages deemed reasonable, necessary and just by the Court.

                                          COUNT FIVE
                                         Civil Conspiracy
                                   Plaintiff v. Defendant Quest

       49.      Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

       50.      Defendant Quest conspired and/or unlawfully furthered Defendant Amazon’s

intentional violation of the Medical Marijuana Act and/or public policy, by and through its

intentional, willful, and with malice submission of a positive drug test for Plaintiff when knowing

Plaintiff had not failed the test, when Defendant failed or refused to take note and account of

Plaintiff’s status as a certified/licensed medical marijuana user, and/or when Defendant Quest

engaged other conduct that furthered (directly, intentionally, and/or negligently) Defendant

Amazon’s unlawful termination of Plaintiff on account of the drug test result, as alleged supra, all

while Defendant Quest knew or should have known of its involvement in the unlawful conduct.

       51.      As a direct and proximate result of Defendant Quest’s conduct, Plaintiff has

suffered loss of wages, including loss of back pay, loss of front pay, loss of amenities of

employment, out-of-pocket expenses, emotional damages, pain and suffering, alienation, loss of

confidence, loss of reputation, and other similar damages and harms, all to Plaintiff’s great

detriment.

       52.      Defendant Quest’s actions were willful and wanton and thus require the imposition

of punitive damages.




                                                  9
         Case 2:21-cv-00944-ER Document 1 Filed 03/01/21 Page 10 of 10




       WHEREFORE, Plaintiff, Nathan Miller, hereby demands judgment in his favor and against

Defendant, Quest Diagnostics Clinical Laboratories, Inc., for any and all damages deemed

reasonable, necessary and just by the Court.




                                               DEREK SMITH LAW GROUP, PLLC




                                               _______________________________
                                               CHRISTOPHER J. DELGAIZO, ESQUIRE
                                               Attorney for Plaintiff

                                               Attorney I.D. No. 200594
                                               1835 Market Street, Suite 2950
                                               Philadelphia, PA 19103
                                               T: 215-391-4790
                                               Email: Chris@dereksmithlaw.com


Date: March 1, 2021




                                                 10
